ORDER
PER CURIAM.
On consideration of the order of the Court of Appeals of Maryland dated September 27, 1993, that respondent be disbarred by consent in that jurisdiction, of the order of this Court dated October 14, 1993, suspending respondent pending final disposition of this proceeding, and of the Report and Recommendation of the Board on Professional Responsibility, unopposed by respondent, that respondent be reciprocally disbarred in this jurisdiction, it is
ORDERED that respondent is hereby disbarred from the practice of law in this jurisdiction based upon respondent’s consent to disbarment in Maryland. As recommended by the unopposed report and recommendation by the Board on Professional Responsibility, the effective date of respondent’s disbarment will run from the filing of the affidavit required by D.C. Bar Rule XI, § 14(g).
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, § 14 and 16, which sets forth certain rights and responsibilities of disbarred attorneys.